--------------------------------------------------------------------------------

EXHIBIT 10.1





THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment")
is dated as of June 11, 2012, among (i) THERAGENICS CORPORATION, C.P. MEDICAL
CORPORATION, GALT MEDICAL CORP. and NEEDLETECH PRODUCTS, INC. (each a "Borrower"
and collectively the "Borrowers"), and (ii) WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor in interest by merger to Wachovia Bank, National
Association (the "Bank").
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers and Bank are parties to that certain Amended and Restated
Credit Agreement, dated as of May 27, 2009 (as amended, the "Loan Agreement");
 
WHEREAS, Borrowers have advised Bank that Parent (as defined in the Loan
Agreement) intends to repurchase certain of its Equity Interests (as defined in
the Loan Agreement), for a purchase price not to exceed $10,000,000 in the
aggregate (inclusive of any expenses directly resulting from any premium paid
over the then current market price with respect to the Equity Interests
repurchased), pursuant to a modified Dutch auction procedure to be initiated on
or about June 12, 2012 (the "Specified Repurchase"), which Specified Repurchase
the parties hereto acknowledge and agree is expressly permitted pursuant to
Section 7.2(G) of the Loan Agreement;
 
WHEREAS, each Borrower has requested that Bank amend certain provisions of the
Loan Agreement and Bank has so agreed, subject to the terms and conditions
hereof;
 
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the parties hereto agree as follows:
 
1.           Definitions; Amendment a Loan Document.  Unless otherwise
specifically defined herein, each capitalized term used herein which is defined
in the Loan Agreement shall have the meaning assigned to such term in the Loan
Agreement.  Each reference to "hereof", "hereunder", "herein" and "hereby" and
each other similar reference and each reference to "this Agreement" and each
other similar reference contained in the Loan Agreement shall from and after the
date hereof refer to the Loan Agreement as amended hereby. This Amendment is a
Loan Document.
 
2.           Amendments.  Effective upon satisfaction of the terms and
conditions to effectiveness set forth in Section 9 hereof:
 
 
 
 

--------------------------------------------------------------------------------

 

 
(a)           The definition of “Fixed Charge Coverage Ratio” set forth in
Section 1.1 of the Loan Agreement is amended and restated in its entirety as
follows:
 
“Fixed Charge Coverage Ratio” means for the Parent and its consolidated
Subsidiaries for each fiscal quarter and the immediately preceding three (3)
fiscal quarters, without duplication, the sum of (i) EBITDA for such period,
plus (ii) rent and lease expense, solely to the extent deducted in the
calculation of net earnings, plus (iii) recognized share-based compensation
expense, solely to the extent deducted in the calculation of net earnings, plus
(iv) one-time non-cash charges, solely to the extent deducted in the calculation
of net earnings, including, without limitation, those related to Permitted
Acquisitions, plus (v) non-cash expenses for fair value adjustments related to
interest rate swaps, minus (vi) non-cash gains for fair value adjustments
related to interest rate swaps, minus (vii) Capital Expenditures which are not
expended as part of Permitted Acquisitions, plus (viii) Special NeedleTech
Capital Expenditures, minus (ix) Restricted Payments, minus (x) all net earn-out
payments made during such period in connection with Permitted Acquisitions
(excluding, for the avoidance of doubt, all up-front payments made at the
closing of such Permitted Acquisition, to the extent such payments constitute or
could be characterized or considered as advance payment of earn-out amounts),
divided by Consolidated Fixed Charges.  For non-cash items listed above in this
definition, such items shall be based on the actual amounts reflected as an
adjustment to reconcile net earnings to net cash provided by operating
activities on the consolidated statements of cash flows for the applicable
period.  For all other items listed above in this definition, such items shall
be based on the actual amounts reflected in the relevant consolidated financial
statements delivered for such period under the terms of this
Agreement.  Notwithstanding anything to the contrary herein, to the extent (a)
the Parent consummates the Specified Repurchase prior to October 31, 2012 and
(b) the purchase price paid for the Parent's Equity Interests repurchased
pursuant to the Specified Repurchase (including any premium paid for such Equity
Interests over their then current market price, however accounted for under
Generally Accepted Accounting Principles, but excluding any direct and
incremental transaction costs and expenses) does not exceed $10,000,000 in the
aggregate, then, with respect to the fiscal quarter in which the Specified
Repurchase is consummated, the Bank agrees for purposes of calculating the Fixed
Charge Coverage Ratio, to permit the Parent and its consolidated Subsidiaries to
(1) exclude from Restricted Payments (x) up to $10,000,000 in the aggregate for
the purchase price paid for the Parent's Equity Interests repurchased pursuant
to the Specified Repurchase (including any premium paid for such Equity
Interests over their then current market price, however accounted for under
Generally Accepted Accounting Principles, but excluding any direct and
incremental transaction costs and expenses otherwise added back to EBITDA
pursuant to clause (2) hereinbelow), and (y) up to $400,000 in the aggregate of
direct and incremental transaction costs and expenses to the extent not treated
as operating costs and not otherwise included as an addback to EBITDA pursuant
to clause (2) hereinbelow, and (2) add to EBITDA up to $400,000 in the aggregate
of direct and incremental transaction costs and expenses (to the extent deducted
from the calculation of Net Income) incurred in connection with the Specified
Repurchase.
 
(b)           The following new definition is hereby added to Section 1.1 of the
Loan Agreement in proper alphabetical order as follows:


"Specified Repurchase" shall have the meaning assigned to such term in the Third
Amendment to Amended and Restated Credit Agreement, dated as of June 11, 2012,
by and among the Borrowers and the Bank.


(c)           Exhibit A, Form of Compliance Certificate, attached to the Loan
Agreement is hereby deleted and the revised Form of Compliance Certificate that
is attached hereto as Exhibit A and incorporated herein by reference, is hereby
substituted as a new Exhibit A to the Loan Agreement.


3.           Restatement of Representations and Warranties.  Each Borrower
hereby represents and warrants that, as of the date of this Amendment, and after
giving effect to the terms of this Amendment, there exists no Default or Event
of Default. Each Borrower hereby restates and renews each and every
representation and warranty heretofore made by it in the Loan Agreement and the
other Loan Documents as fully as if made on the date hereof, except to the
extent (i) expressly amended in Section 2 above and (ii) that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and complete
on and as of such earlier date).
 
4.           Effect of Amendment; No Novation or Mutual Departure.  Each
Borrower expressly acknowledges and agrees that there has not been, and this
Amendment does not constitute or establish, a novation with respect to the Loan
Agreement or any of the Loan Documents or any debt or other obligations owed by
any Borrower to Bank. The amendments set forth in Section 2 above shall be
deemed to have prospective application only, unless otherwise specifically
stated herein. Notwithstanding the foregoing, the agreements of Bank contained
in this Amendment shall not (i) apply to any other past, present or future
noncompliance with any provision of the Loan Agreement or any of the other Loan
Documents, (ii) impair or otherwise adversely affect Bank's right at any time to
exercise any right or remedy in connection with the Loan Agreement or any of the
other Loan Documents, or (iii) except as expressly set forth in Section 2 above,
(1) amend, modify or otherwise alter any provision of the Loan Agreement or any
of the other Loan Documents, or (2) constitute a mutual departure from the
terms, covenants, conditions and agreements contained in the Loan Agreement or
any of the other Loan Documents other than as expressly agreed to in Section 2
above. Nothing in this Amendment shall affect or limit Bank's right to require
payment of debt and other obligations owing from any Borrower to Bank under, or
to require strict performance of the terms, covenants, conditions and agreements
contained in the Loan Agreement and the other Loan Documents, to exercise any
and all rights, powers and remedies under the Loan Agreement or the other Loan
Documents or at law or in equity, or to do any and all of the foregoing,
immediately at any time after the occurrence of a Default or an Event of
Default.
 
5.           Borrowers' Ratification, Reaffirmation and Release.  Each Borrower
hereby restates, ratifies and reaffirms each and every term, covenant and
condition set forth in the Loan Agreement, as amended herein, and the other Loan
Documents effective as of the date hereof. Each Borrower acknowledges, agrees,
represents and warrants that the Loan Agreement and the other Loan Documents, as
amended and affected by this Amendment, constitute legal, valid, binding and
enforceable obligations of each Borrower as of this date, free from any defense,
counterclaim, offset or recoupment. Each Borrower hereby waives, releases and
discharges Bank from any and all claims, demands, actions or causes of action
arising out of or in any way relating to the Loans and the other Obligations,
the Loan Agreement and the other Loan Documents and any documents, agreements,
dealings, or other matters connected with the Loans, any letter of credit or
other Obligations,  including, without limitation, all known and unknown
matters, claims, transactions, or things occurring prior to the date of this
Amendment related to the Loans, any letter of credit or other Obligations.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Counterparts; Section References; Acceptance of Agreement.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts and transmitted by facsimile to the other
parties, each of which when so executed and delivered by facsimile shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument. Section titles and references used
in this Amendment shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreements among the parties hereto
evidenced hereby. To the fullest extent permitted under applicable law, each
Borrower hereby waives notice of Bank's acceptance of this Amendment.
 
7.           Further Assurances; Reimbursement of Bank Expenses.  Each Borrower
agrees to take such further actions as Bank shall reasonably request in
connection with this Amendment to evidence the agreements contained in this
Amendment. The Borrowers agree to pay directly or reimburse Bank for all of
Bank's fees and expenses outstanding relating to the Loan Agreement, including,
but not limited to, any and all filing fees, recording fees, and expenses and
Attorneys’ Fees of Bank's legal counsel, incurred in connection with the
preparation, amendment or modification of this Amendment (and any prior
amendments), the Loan Agreement, and any and all documents executed and
delivered in connection herewith or therewith.
 
8.           Governing Law; Severability; Successors and Assigns.  This
Amendment shall be governed by and construed and interpreted in accordance with,
the laws of the State of Georgia. If any provision of this Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Amendment. This Amendment shall be binding upon and inure to the benefit of the
successors and assigns of the parties; provided however, that no Borrower may
assign or transfer its interest hereunder without Bank's prior written consent.
 
9.           Conditions Precedent, Etc.  This Amendment shall become effective
only upon (a) execution and delivery of this Amendment by the parties hereto and
(b) payment to Bank, in immediately available funds in accordance with Bank's
instructions, of a fully earned and non-refundable amendment fee equal to
$20,000 for the benefit of Bank.
 
[SIGNATURES CONTAINED ON FOLLOWING PAGES]


 
3

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
parties hereto as of the day and year first above written.
 
 
LENDER:


WELLS FARGO BANK, NATIONAL ASSOCIATION




By: /s/ Alicia Cullens Watkins
Name:  Alicia Cullens Watkins
Title: Vice President
BORROWERS:


THERAGENICS CORPORATION




By: /s/ Francis J. Tarallo
Name: Francis J. Tarallo
Title: CFO




C.P. MEDICAL CORPORATION




By: /s/ Lynn M. Rogers
Name: Lynn M. Rogers
Title: Secretary and Treasurer




GALT MEDICAL CORP.




By: /s/ Lynn M. Rogers
Name: Lynn M. Rogers
Title: Secretary and Treasurer




NEEDLETECH PRODUCTS, INC.




By: /s/ Lynn M. Rogers
Name: Lynn M. Rogers
Title: Secretary and Treasurer

 
 
4

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDING _______________


To:          WELLS FARGO BANK, NATIONAL ASSOCIATION
171 17th St., 5th Floor
MC 4507
Atlanta, GA  30363
Attn:  _______________


Pursuant to that certain Amended and Restated Credit Agreement, dated as of May
27, 2009 (as amended from time to time, the “Credit Agreement”, capitalized
terms used herein as therein defined), among THERAGENICS CORPORATION, a Delaware
corporation and the other “Borrowers” thereto (collectively, the “Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Bank”), the undersigned submits
this Compliance Certificate and certifies that the covenants and financial tests
described in the Credit Agreement are as follows:
 
I.            Financial Statements and Reports
Compliance    
(Please Indicate)
 
A.          Annual CPA audited, Fiscal Year-End financial
      statements within 120 days after each Fiscal Year-End Yes     No        
B.          Quarterly unaudited financial statements within 45 days
      after each Quarter-End Yes     No        
II.          Senior Liabilities to Tangible Net Worth
            Maximum of 1.5 to 1.0 allowed.       As of the Quarter ending
_______________                         $_________           /$__________
=         __________ Yes     No                 Senior Liabilities     
TNW                             Ratio          
III.         Fixed Charge Coverage Ratio
   

 
 
Fiscal Quarter Ending
 
Required Ratio
June 30, 2010
 
1.05 to 1.00
September 30, 2010
 
1.10 to 1.00
December 31, 2010
 
1.15 to 1.00
March 31, 2011
and each fiscal quarter thereafter
1.25 to 1.00



 
5

--------------------------------------------------------------------------------

 


As of the Quarter ending _______________


$____________
/$____________
= ____________
Yes
No
The sum of  (i) EBITDA for such period, plus (ii) rent and lease expense, solely
to the extent deducted in the calculation of net earnings, plus (iii) recognized
share-based compensation expense, solely to the extent deducted in the
calculation of net earnings, plus (iv) one-time non-cash charges, solely to the
extent deducted in the calculation of net earnings, including, without
limitation, those related to Permitted Acquisitions, plus (v) non-cash expenses
for fair value adjustments related to interest rate swaps, minus (vi) non-cash
gains for fair value adjustments related to interest rate swaps, minus (vii)
Capital Expenditures which are not expended as part of Permitted Acquisitions,
plus (viii) Special NeedleTech Capital Expenditures, minus (ix) Restricted
Payments, minus (x) all net earn-out payments made during such period in
connection with Permitted Acquisitions (excluding, for the avoidance of doubt,
all up-front payments made at the closing of such Permitted Acquisition, to the
extent such payments constitute or could be characterized or considered as
advance payment of earn-out amounts).  Notwithstanding anything to the contrary
herein, to the extent (a) the Parent consummates the Specified Repurchase prior
to October 31, 2012 and (b) the purchase price paid for the Parent's Equity
Interests repurchased pursuant to the Specified Repurchase (including any
premium paid for such Equity Interests over their then current market price,
however accounted for under Generally Accepted Accounting Principles, but
excluding any direct and incremental transaction costs and expenses) does not
exceed $10,000,000 in the aggregate, then, with respect to the fiscal quarter in
which the Specified Repurchase is consummated, the Bank agrees for purposes of
calculating the Fixed Charge Coverage Ratio, to permit the Parent and its
consolidated Subsidiaries to (1) exclude from Restricted Payments (x) up to
$10,000,000 in the aggregate for the purchase price paid for the Parent's Equity
Interests repurchased pursuant to the Specified Repurchase (including any
premium paid for such Equity Interests over their then current market price,
however accounted for under Generally Accepted Accounting Principles, but
excluding any direct and incremental transaction costs and expenses otherwise
added back to EBITDA pursuant to clause (2) hereinbelow), and (y) up to $400,000
in the aggregate of direct and incremental transaction costs and expenses to the
extent not treated as operating costs and not otherwise included as an addback
to EBITDA pursuant to clause (2) hereinbelow, and (2) add to EBITDA up to
$400,000 in the aggregate of direct and incremental transaction costs and
expenses (to the extent deducted from the calculation of Net Income) incurred in
connection with the Specified Repurchase.
 
Fixed Charges
Ratio
   



 
6

--------------------------------------------------------------------------------

 
 
 
IV.            Liquid Assets
                   Minimum of $10,000,000 required        Actual Liquid Assets
for this                    reporting period equals $_____________ 
Yes     No
   
V.             Acquisitions
       Maximum $7,500,000 during life of Loans  
 Actual cumulative amount of Acquisitions
                   equals $_____________
Yes     No
   
VI.            Purchase Money Debt
 
 Maximum $1,000,000 per fiscal year
 
 Actual cumulative purchase money debt for
                  subject fiscal year equals $_____________ 
Yes     No
   

 
A.           The undersigned has individually reviewed the provisions of the
Credit Agreement and a review of the activities of Borrower during the period
covered by this Compliance Certificate has been made in reasonable detail by or
under the supervision of the undersigned with a view to determining whether
Borrower has kept, observed, performed and fulfilled all of its obligations
under the Credit Agreement.


B.           Such review did not disclose, and I have no knowledge of, the
existence of any Default or Event of Default which has occurred and is
continuing [except as disclosed on the attachment hereto].


Executed this ______ day of __________________, 20___.


THERAGENICS CORPORATION




By:                                                                           
 

 
 
7

--------------------------------------------------------------------------------

 
 
SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is dated as of February 17, 2012, among (i) THERAGENICS
CORPORATION, C.P. MEDICAL CORPORATION, GALT MEDICAL CORP. and NEEDLETECH
PRODUCTS, INC. (each a "Borrower" and collectively the "Borrowers"), and (ii)
WELLS FARGO BANK, NATIONAL ASSOCIATION, successor in interest by merger to
Wachovia Bank, National Association (the "Bank");
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers and Bank are parties to that certain Amended and Restated
Credit Agreement, dated as of May 27, 2009 (as amended, the "Loan Agreement");
 
WHEREAS, each Borrower has requested that Bank amend certain provisions of the
Loan Agreement and Bank has so agreed, subject to the terms and conditions
hereof;
 
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the parties hereto agree as follows:
 
1.           Definitions; Amendment a Loan Document.  Unless otherwise
specifically defined herein, each capitalized term used herein which is defined
in the Loan Agreement shall have the meaning assigned to such term in the Loan
Agreement.  Each reference to "hereof", "hereunder", "herein" and "hereby" and
each other similar reference and each reference to "this Agreement" and each
other similar reference contained in the Loan Agreement shall from and after the
date hereof refer to the Loan Agreement as amended hereby. This Amendment is a
Loan Document.
 
2.           Amendments.
 
(a)         Effective upon satisfaction of the terms and conditions to
effectiveness set forth in Section 9 hereof, the definition of “Fixed Charge
Coverage Ratio” set forth in Section 1.1 of the Loan Agreement is amended and
restated in its entirety as follows:
 
      “Fixed Charge Coverage Ratio” means for the Parent and its consolidated
Subsidiaries for each fiscal quarter and the immediately preceding three (3)
fiscal quarters, without duplication, the sum of  (i) EBITDA for such period,
plus (ii) rent and lease expense, solely to the extent deducted in the
calculation of net earnings, plus (iii) recognized share-based compensation
expense, solely to the extent deducted in the calculation of net earnings, plus
(iv) one-time non-cash charges, solely to the extent deducted in the calculation
of net earnings, including, without limitation, those related to Permitted
Acquisitions, plus (v) non-cash expenses for fair value adjustments related to
interest rate swaps, minus (vi) non-cash gains for fair value adjustments
related to interest rate swaps, minus (vii) Capital Expenditures which are not
expended as part of Permitted Acquisitions, plus (viii) Special NeedleTech
Capital Expenditures, minus (ix) Restricted Payments, minus (x) all net earn-out
payments made during such period in connection with Permitted Acquisitions
(excluding, for the avoidance of doubt, all up-front payments made at the
closing of such Permitted Acquisition, to the extent such payments constitute or
could be characterized or considered as advance payment of earn-out amounts),
divided by Consolidated Fixed Charges.   For non-cash items listed above in this
definition, such items shall be based on the actual amounts reflected as an
adjustment to reconcile net earnings to net cash provided by operating
activities on the consolidated statements of cash flows for the applicable
period.  For all other items listed above in this definition, such items shall
be based on the actual amounts reflected in the relevant consolidated financial
statements delivered for such period under the terms of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(b)         Exhibit A, Form of Compliance Certificate, attached to the Loan
Agreement is hereby deleted and the revised Form of Compliance Certificate that
is attached to this Amendment as Exhibit A and incorporated herein by this
reference, is hereby substituted as a new Exhibit A to the Agreement.
 
(c)         Upon consummation by Parent of the “COI Acquisition” (as defined in
the consent letter dated the date of this Amendment, executed by Bank in favor
of Parent; the “COI Consent Letter”), Schedule 6.16 to the Loan Agreement shall
be deemed to have been supplemented to add the registered patents, trademarks,
trade names and service marks set forth on Exhibit B attached to this Amendment
and incorporated herein by this reference.
 
(d)         Upon consummation by Parent of the COI Acquisition, Schedule 6.24 to
the Loan Agreement shall be deemed to have been supplemented to add the
additional Material Contracts set forth on Exhibit C attached hereto and
incorporated herein by this reference.
 
3.           Restatement of Representations and Warranties.  Each Borrower
hereby represents and warrants that, as of the date of this Amendment, and after
giving effect to the terms of this Amendment, there exists no Default or Event
of Default. Each Borrower hereby restates and renews each and every
representation and warranty heretofore made by it in the Loan Agreement and the
other Loan Documents as fully as if made on the date hereof, except to the
extent (i) expressly amended in Section 2 above and (ii) that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and complete
on and as of such earlier date).
 
4.           Effect of Amendment; No Novation or Mutual Departure.  Each
Borrower expressly acknowledges and agrees that there has not been, and this
Amendment does not constitute or establish, a novation with respect to the Loan
Agreement or any of the Loan Documents or any debt or other obligations owed by
any Borrower to Bank. The amendments set forth in Section 2 above shall be
deemed to have prospective application only, unless otherwise specifically
stated herein. Notwithstanding the foregoing, the agreements of Bank contained
in this Amendment shall not (i) apply to any other past, present or future
noncompliance with any provision of the Loan Agreement or any of the other Loan
Documents, (ii) impair or otherwise adversely affect Bank's right at any time to
exercise any right or remedy in connection with the Loan Agreement or any of the
other Loan Documents, or (iii) except as expressly set forth in Section 2 above,
(1) amend, modify or otherwise alter any provision of the Loan Agreement or any
of the other Loan Documents, or (2) constitute a mutual departure from the
terms, covenants, conditions and agreements contained in the Loan Agreement or
any of the other Loan Documents other than as expressly agreed to in Section 2
above. Nothing in this Amendment shall affect or limit Bank's right to require
payment of debt and other obligations owing from any Borrower to Bank under, or
to require strict performance of the terms, covenants, conditions and agreements
contained in the Loan Agreement and the other Loan Documents, to exercise any
and all rights, powers and remedies under the Loan Agreement or the other Loan
Documents or at law or in equity, or to do any and all of the foregoing,
immediately at any time after the occurrence of a Default or an Event of
Default.
 
5.           Borrowers' Ratification, Reaffirmation and Release.  Each Borrower
hereby restates, ratifies and reaffirms each and every term, covenant and
condition set forth in the Loan Agreement, as amended herein, and the other Loan
Documents effective as of the date hereof. Each Borrower acknowledges, agrees,
represents and warrants that the Loan Agreement and the other Loan Documents, as
amended and affected by this Amendment, constitute legal, valid, binding and
enforceable obligations of each Borrower as of this date, free from any defense,
counterclaim, offset or recoupment. Each Borrower hereby waives, releases and
discharges Bank from any and all claims, demands, actions or causes of action
arising out of or in any way relating to the Loans and the other Obligations,
the Loan Agreement and the other Loan Documents and any documents, agreements,
dealings, or other matters connected with the Loans, any letter of credit or
other Obligations,  including, without limitation, all known and unknown
matters, claims, transactions, or things occurring prior to the date of this
Amendment related to the Loans, any letter of credit or other Obligations.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Counterparts; Section References; Acceptance of Agreement.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts and transmitted by facsimile to the other
parties, each of which when so executed and delivered by facsimile shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument. Section titles and references used
in this Amendment shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreements among the parties hereto
evidenced hereby. To the fullest extent permitted under applicable law, each
Borrower hereby waives notice of Bank's acceptance of this Amendment.
 
7.           Further Assurances; Reimbursement of Bank Expenses.  Each Borrower
agrees to take such further actions as Bank shall reasonably request in
connection with this Amendment to evidence the agreements contained in this
Amendment. The Borrowers agree to pay directly or reimburse Bank for all of
Bank's fees and expenses outstanding relating to the Loan Agreement, including,
but not limited to, any and all filing fees, recording fees, and expenses and
Attorneys’ Fees of Bank's legal counsel, incurred in connection with the
preparation, amendment or modification of this Amendment (and any prior
amendments), the Loan Agreement, and any and all documents executed and
delivered in connection herewith or therewith.
 
8.           Governing Law; Severability; Successors and Assigns.  This
Amendment shall be governed by and construed and interpreted in accordance with,
the laws of the State of Georgia. If any provision of this Amendment shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Amendment. This Amendment shall be binding upon and inure to the benefit of the
successors and assigns of the parties; provided however, that no Borrower may
assign or transfer its interest hereunder without Bank's prior written consent.
 
9.           Conditions Precedent, Etc.  This Amendment shall become effective
only upon execution and delivery of this Amendment by the parties hereto;
provided, however, the parties acknowledge that COI Purchase Agreement (as
defined in the letter agreement executed by the Bank as of February 17, 2012)
closed as of the date hereof, subject to payment of the Closing Cash Payment (as
defined in the COI Purchase Agreement) on Tuesday, February 21, 2012, which is
the first opportunity to wire the payment; provided, further, if for any reason
the Closing Cash Payment (as defined in the COI Purchase Agreement) is not made
on Tuesday, February 21, 2012, the Bank has the right to declare this Amendment
and all related documents rescinded, in which case the parties hereto shall be
returned to their status quo prior to execution of this Amendment, as if the
same had never been executed.
 
[SIGNATURES CONTAINED ON FOLLOWING PAGES]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
parties hereto as of the day and year first above written.
 
 
 
LENDER:

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION
 
BORROWERS:
 
 
THERAGENICS CORPORATION
                    By: /s/ Zachariah Cohen   By: /s/ Francis J. Tarallo Name:
Zachariah Cohen   Name: Francis J. Tarallo Title: Senior Vice President   Title:
CFO                           C.P. MEDICAL CORPORATION                          
By: /s/ Lynn Rogers       Name: Lynn Rogers       Title: Secretary & Treasurer  
                        GALT MEDICAL CORP.                           By: /s/
Lynn Rogers       Name: Lynn Rogers       Title: Secretary & Treasurer          
                NEEDLETECH PRODUCTS, INC.                           By: /s/ Lynn
Rogers       Name: Lynn Rogers       Title: Secretary & Treasurer

                                                  
 
4

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDING _______________
 
To:
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
171 17th St., 5th Floor
 
MC 4507
 
Atlanta, GA  30363
 
Attn:                                   

 
Pursuant to that certain Amended and Restated Credit Agreement, dated as of May
27, 2009 (as amended from time to time, the “Credit Agreement”, capitalized
terms used herein as therein defined), among THERAGENICS CORPORATION, a Delaware
corporation and the other “Borrowers” thereto (collectively, the “Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Bank”), the undersigned submits
this Compliance Certificate and certifies that the covenants and financial tests
described in the Credit Agreement are as follows:
 


I.
Financial Statements and Reports
 
Compliance
       
(Please Indicate)
 
A.
Annual CPA audited, Fiscal Year-End financial
       
statements within 120 days after each Fiscal Year-End
 
Yes  No
           
B.
Quarterly unaudited financial statements within 45 days
       
after each Quarter-End
 
Yes  No            
II.
Senior Liabilities to Tangible Net Worth
                 
Maximum of 1.5 to 1.0 allowed.
       
As of the Quarter ending                                 
                  $_________ /$__________ = ________  
Yes  No
    Senior Liabilities TNW  Ratio                         III. Fixed Charge
Coverage Ratio  

 
Fiscal Quarter Ending
 
Required Ratio
June 30, 2010
 
1.05 to 1.00
September 30, 2010
 
1.10 to 1.00
December 31, 2010
 
1.15 to 1.00
March 31, 2011
and each fiscal quarter thereafter
1.25 to 1.00

 
 
5

--------------------------------------------------------------------------------

 
 
As of the Quarter ending                                            
 

 
$____________
 
/$____________
 
= ____________
Yes
No
 
The sum of  (i) EBITDA for such period, plus (ii) rent and lease expense, solely
to the extent deducted in the calculation of net earnings, plus (iii) recognized
share-based compensation expense, solely to the extent deducted in the
calculation of net earnings, plus (iv) one-time non-cash charges, solely to the
extent deducted in the calculation of net earnings, including, without
limitation, those related to Permitted Acquisitions, plus (v) non-cash expenses
for fair value adjustments related to interest rate swaps, minus (vi) non-cash
gains for fair value adjustments related to interest rate swaps, minus (vii)
Capital Expenditures which are not expended as part of Permitted Acquisitions,
plus (viii) Special NeedleTech Capital Expenditures, minus (ix) Restricted
Payments, minus (x) all net earn-out payments made during such period in
connection with Permitted Acquisitions (excluding, for the avoidance of doubt,
all up-front payments made at the closing of such Permitted Acquisition, to the
extent such payments constitute or could be characterized or considered as
advance payment of earn-out amounts).
 
 
Fixed Charges
 
                Ratio
   



 
6

--------------------------------------------------------------------------------

 
 
 
IV.
Liquid Assets
   
Minimum of $10,000,000 required
         
Actual Liquid Assets for this
   
reporting period equals $                                
Yes     No
     
V.
Acquisitions
   
Maximum $7,500,000 during life of Loans
   
Actual cumulative amount of Acquisitions
   
equals $                         
Yes     No
     
VI.
Purchase Money Debt
   
Maximum $1,000,000 per fiscal year
   
Actual cumulative purchase money debt for
   
subject fiscal year equals $                                
Yes     No

 
    A.           The undersigned has individually reviewed the provisions of the
Credit Agreement and a review of the activities of Borrower during the period
covered by this Compliance Certificate has been made in reasonable detail by or
under the supervision of the undersigned with a view to determining whether
Borrower has kept, observed, performed and fulfilled all of its obligations
under the Credit Agreement.


    B.           Such review did not disclose, and I have no knowledge of, the
existence of any Default or Event of Default which has occurred and is
continuing [except as disclosed on the attachment hereto].


    Executed this               day of                                   ,
20       .
 

 
THERAGENICS CORPORATION
 
 
By:
 

                                                               
 
7

--------------------------------------------------------------------------------

 
 
Exhibit B to Second Amendment    Supplement to Schedule 6.16 to Amended and
Restated Credit Agreement


Registered Intellectual Property acquired at Closing of Acquisition
 
Patents
 

 
Patent Family
 Patent Title
 Product Name
 Regulatory Authority
 Application #
Patent #
 
1100 - Automated
Radioisotope Seed Cartridge
 Automated Radioisotope
 Seed Cartridge
 Isoloader
 Canada - PTO
 
2,410,474
 
1100 - Automated
Radioisotope Seed Cartridge
 Automated Radioisotope
 Seed Cartridge
 Isoloader
 United States - Patent &
 Trademark Office
 
6,616,593
 
1100 - Automated
Radioisotope Seed Cartridge
 Loading Clip For
 Radioisotope Seeds
 Isoloader
 United States - Patent &
 Trademark Office
 09/658,636
6,599,231
 
1110 - Automated
Radioisotope Seed Loader
System for Implant Needles
 Automated Radioisotope
 Seed Loader System for
 Implant Needles
 Isoloader
 United States - Patent &
 Trademark Office
 09/587,624
6,537,192
 
1110 - Automated
Radioisotope Seed Loader
System for Implant Needles
 Automated Radioisotope
 Seed Loader System for
 Implant Needles
 Isoloader
 United States - Patent &
 Trademark Office
 10/355,603
7,229,400
 
1110 - Automated
Radioisotope Seed Loader
System for Implant Needles
 Radioisotope Seed Loader
 System for Implant Needles
 Isoloader
 Canada - PTO
 2,409,977
2,409,977
 
1120 - Automated
Implantation System for
Radioisotope Seeds
 Automated Implantation
 System for Radioisotope
 Seeds
 Isoloader
 United States - Patent &
 Trademark Office
 
6,869,390
 
1120 - Automated
Implantation System for
Radioisotope Seeds
 Automated Implantation
 System for Radioisotope
 Seeds
 Isoloader
 United States - Patent &
 Trademark Office
 11/086,779
7,959,548
 
1140 - Selectively
Loadable/Sealable
Bioresorbable Carrier
Assembly for Radioisotope
Seeds
 Selectively
 Loadable/Sealable
 Bioresorbable Carrier
 Assembly for Radioisotope
 Seeds
 Isostrand
 United States - Patent &
 Trademark Office
 10/853,575
7,351,192
 
1190 - Seed Magazine
 Seed Magazine
 C-20
 United States - Patent &
 Trademark Office
 
6,953,426
 
1190 - Seed Magazine
 Seed Magazine
 C-20
 United States - Patent &
 Trademark Office
 
7,513,862
             



 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
Exhibit B to Second Amendment    Supplement to Schedule 6.16 to Amended and
Restated Credit Agreement


Registered Intellectual Property acquired at Closing of Acquisition
 
Continued on page 2
 
Trademarks
 

 
Trademark
 Regulatory Authority
 Application #
 Registration #
 
CORE C20 & DESIGN
 United States - Patent & Trademark Office
 77/895672
 3824838
 
ISOCARTRIDGE
 United States - Patent & Trademark Office
 78/025050
 2696624
 
ISOCHECK
 United States - Patent & Trademark Office
 76/470467
 2843718
 
ISOLOADER
 Canada - PTO
 1094768
 TMA621222
 
ISOLOADER
 Mexico - IP
 473787
 702903
 
ISOLOADER
 United States - Patent & Trademark Office
 78/025042
 2642888
 
ISOLOADER & DESIGN
 United States - Patent & Trademark Office
 78/156979
 2849393
 
ISOSTRAND
 United States - Patent & Trademark Office
 78/212626
 2988014

 
 
 
Page 2 of 2

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Supplement to Schedule 6.24 to
Amended and Restated Credit Agreement








Asset Purchase Agreement dated as of the date hereof, by and between Core
Oncology, Inc., as seller, and Theragenics Corporation, as purchaser.
 